DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
Claims 1-20, filed 02/25/2021, are currently pending and are under consideration.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claim 1 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what is meant by the phrases “substantially planar” and “substantially defining”. How planar is substantially planar and how defined is substantially defined?
The term “substantially” in claim 2 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what is meant by the phrase “substantially rigid”. Rigidity is a property of every material, and therefore it is unclear as to how rigid is considered substantially rigid.
The term “substantially” in claim 3 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what is meant by the phrases “substantially similar” and “substantially constant thickness”. How similar is substantially similar and how constant is substantially constant thickness?
The term “substantially” in claim 6 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what is meant by the phrase “substantially transparent”. How transparent is considered to be substantially transparent? 
The term “substantially” in claim 16 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what is meant by the phrase “substantially smooth, continuous contour”. How smooth and continuous is substantially smooth and continuous considered to be?
Claims 4-5, 7-15, and 17-20 are rejected based on their dependency on claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (International Publication WO 2006/059889 – APPLICANT CITED ON 08/09/2021 IDS).
Regarding claim 1, Kim teaches a device for delivering low-level electromagnetic radiation to a patient (e.g. Abstract), said device comprising:
a core portion comprising an upper surface and defining at least a portion of a base surface opposite said upper surface, wherein said base surface is substantially planar and configured to rest on a substrate (e.g. Fig. 3: pillow 100 comprises a core portion with an upper surface and a flat bottom; See annotated Fig. 3 below);
a cushion layer mounted on said upper surface and substantially defining a contact surface, wherein said contact surface is opposite said base surface and contoured to support a curvature of a sub-occipital region and a lower neck region of the patient in a supine position (e.g. Par. [38]: the pillow can be made of sponge and is used to support back of the head or back of the neck of a user; Fig. 3: contoured pillow body 12 has a contact surface 11 that is opposite the base surface; See annotated Fig. 3 below);
and a plurality of emitters coupled proximate to said contact surface and configured to emit low-level electromagnetic radiation transdermally to at least one of the sub-occipital region and the lower neck region (e.g. Pars. [38] - [39]: light sources are used to provide therapy to the head and neck region of a patient).
Annotated Fig. 3:

    PNG
    media_image1.png
    382
    525
    media_image1.png
    Greyscale

Claim 1 is anticipated by Kim as indicated above. Regarding claim 2, Kim further teaches wherein said core portion is formed from a substantially rigid material and said cushion layer is formed from a material that is compressible and conformable to a curvature of a neck of the patient (e.g. Par. [38]: the pillow can be made of hard materials such as plastic and wood while the cushion part 11 can be made of cloth or flexible plastic).
Claim 1 is anticipated by Kim as indicated above. Regarding claim 3, Kim further teaches wherein said upper surface defines a contour substantially similar to a contour of said contact surface, and said cushion layer comprises a layer of substantially constant thickness form-fitted against said upper surface (e.g. Fig. 3: contoured body pillow 12 with an upper surface and contact cushion surface 11 with constant thickness).
Claim 1 is anticipated by Kim as indicated above. Regarding claim 4, Kim further teaches wherein said emitters are affixed to said upper surface, and said cushion layer comprises apertures defined therein and arranged to register with said emitters (e.g. Fig. 2: hole 9a; Par. [35]: describing Fig. 2; Fig. 3: emitters 3 and apertures 7).
Claim 4 is anticipated by Kim as indicated above. Regarding claim 5, Kim further teaches wherein said apertures extend entirely through a thickness of said cushion layer (e.g. Fig. 5: apertures 7 extend entirely through the layer).
Claim 4 is anticipated by Kim as indicated above. Regarding claim 6, Kim further teaches wherein said apertures extend less than entirely through a thickness of said cushion layer, such that a relatively thin layer of a material of cushion layer is disposed over said emitters and is substantially transparent to the low-level electromagnetic radiation emitted by said emitters (e.g. Fig. 2: apertures extend only partially through the layer; Par. [40]: light therapy is provided to the user, which means the pillow quilt has to be transparent enough for the treatment light to go through).
Claim 1 is anticipated by Kim as indicated above. Regarding claim 7, Kim further teaches wherein said first plurality of emitters comprises: a first subset of emitters configured to emit low-level electromagnetic radiation transdermally to the sub-occipital region; and a second subset of emitters configured to emit low-level electromagnetic radiation transdermally to the lower neck region (e.g. Par. [40]: light sources emit laser in wavelength range of 660nm – 890 nm, which is considered to be low-level electromagnetic radiation; Par. [33]: two groups of light source; Par. [38]: therapy is provided to the neck and head of the patient). 
Claim 7 is anticipated by Kim as indicated above. Regarding claim 8, Kim further teaches wherein said plurality of emitters comprises a third subset of emitters configured to emit low-level electromagnetic radiation transdermally to at least one of an upper back and shoulders of the patient (e.g. Par. [67]: light source can be used to irradiate the shoulders of a user).
Claim 1 is anticipated by Kim as indicated above. Regarding claim 17, Kim further teaches wherein said contact surface comprises: a first contact surface contoured to support the curvature of the sub-occipital region, wherein said first contact surface comprises a convex surface; and a second contact surface configured to support the lower neck region, wherein said second contact surface comprises a concave surface (e.g. See annotated Fig. 3 below).
Annotated Fig. 3:

    PNG
    media_image2.png
    371
    527
    media_image2.png
    Greyscale

Claim 17 is anticipated by Kim as indicated above. Regarding claims 18 and 19, Kim further teaches wherein said contact surface further comprises a third contact surface contoured to support a curvature of at least one of an upper back and shoulders of the patient and wherein said third contact surface comprises a convex surface (e.g. See annotated Fig. 3 below; Par. [67]: pillow can be used for irradiating the shoulders of the user).



Annotated Fig. 3:

    PNG
    media_image3.png
    378
    540
    media_image3.png
    Greyscale

Claim 18 is anticipated by Kim as indicated above. Regarding claim 20, Kim further teaches wherein said second contact surface is located between said first contact surface and said third contact surface (e.g. See annotated Fig. 3 below).
Annotated Fig. 3:

    PNG
    media_image4.png
    374
    469
    media_image4.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (International Publication WO 2006/059889 – APPLICANT CITED ON 08/09/2021 IDS) as applied to claim 1 above, and further in view of Kariguddaiah (US Patent Application Publication 2017/0216617).
Claim 1 is anticipated by Kim as indicated above. Regarding claim 9, Kim fails to teach wherein said plurality of emitters is configured to emit near infrared light. Kariguddaiah discloses the use of low level laser therapy devices. Kariguddaiah discloses it is known to use near infrared light to promote pain relief, reduce inflammation, and promote tissue regeneration (e.g. Par. [0008]: using near infrared light to promote pain relief, reduce inflammation, and promote tissue regeneration, “The light is typically of a narrow spectral width in the red or near infrared (NIR) spectrum”). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kim to include using near infrared light as taught by Kariguddaiah in order to provide the predictable results of promoting pain relief, reducing inflammation, and promoting tissue regeneration.
Claims 10-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (International Publication WO 2006/059889 – APPLICANT CITED ON 08/09/2021 IDS) as applied to claim 1 above, and further in view of Han (US Patent 7,347,834 – APPLICANT CITED ON 02/25/2021 IDS).
Claim 1 is anticipated by Kim as indicated above. Regarding claim 10, Kim fails to teach at least one elevator platform coupled underneath said base surface, said at least one elevator platform configured for selective coupling underneath said base surface to adjust an elevation of said contact surface relative to the substrate. Han discloses an apparatus for cervical vertebrae. Han discloses an elevator platform coupled underneath said base surface, said at least one elevator platform configured for selective coupling underneath said base surface to adjust an elevation of said contact surface relative to the substrate (e.g. Fig. 2: pillow 50 has a base surface on a platform 40; Fig. 3: platform 40 is moved to adjust elevation of pillow 50). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kim to include an elevator platform as taught by Han in order to provide the predictable results of adjusting the elevation of the pillow in order to elongate the cervical vertebrae.
Claim 10 is obvious over Kim and Han as indicated above. Regarding claim 11, Kim fails to disclose wherein said at least one elevator platform comprises a plurality of elevator platforms configured for sequential stacking underneath said base surface. Han discloses an apparatus for cervical vertebrae. Han discloses a plurality of elevator platforms configured for sequential stacking underneath said base surface (e.g. Fig. 2: pillow 50 has a base surface on a platform 40 which is stacked on top of platform 30; Fig. 3: platform 40 is moved to adjust elevation of pillow 50; Fig. 6: both platforms 30 and 40 are used to adjust the elevation of the pillow 50). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kim in view of Han to include multiple elevator platforms as taught by Han in order to provide the predictable results of adjusting the elevation of the pillow in order to elongate the cervical vertebrae. 
Claim 11 is obvious over Kim and Han as indicated above. Regarding claim 12, Kim fails to disclose wherein said plurality of elevator platforms comprises a first elevator platform and a second elevator platform, each of said elevator platforms extending from an elevator base surface to an elevator upper surface over an elevator thickness, wherein said elevator upper surface of said first elevator platform is coupled against 24PATENT39776-00005said base surface, and wherein said elevator upper surface of said second elevator platform is coupled against said elevator base surface of said first elevator platform. 
Han discloses an apparatus for cervical vertebrae. Han discloses a first elevator platform and a second elevator platform, each of said elevator platforms extending from an elevator base surface to an elevator upper surface over an elevator thickness (e.g. Fig. 2: pillow 50 has a base surface on first platform 40 which is stacked on top of second platform 30, both platforms are stacked on base 20, both platforms 30 and 40 have a platform thickness), wherein said elevator upper surface of said first elevator platform is coupled against 24PATENT39776-00005said base surface (e.g. Fig. 2: upper surface of platform 40 is coupled with base surface of pillow 50), and wherein said elevator upper surface of said second elevator platform is coupled against said elevator base surface of said first elevator platform (e.g. Fig. 2: upper surface of second platform 30 is coupled with bottom surface of first platform 40). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kim in view Han to include two elevator platforms as taught by Han in order to provide the predictable results of adjusting the elevation of the pillow in order to elongate the cervical vertebrae.
Claim 10 is obvious over Kim and Han as indicated above. Regarding claim 14, Kim fails to disclose wherein said base surface comprises a front edge, and said at least one elevator platform comprises a platform contact surface contoured to extend generally forward from said front edge. Han discloses an apparatus for cervical vertebrae. Han discloses wherein said base surface comprises a front edge, and said at least one elevator platform comprises a platform contact surface contoured to extend generally forward from said front edge (e.g. See annotated Fig. 2 below). 
Annotated Fig. 2:

    PNG
    media_image5.png
    568
    692
    media_image5.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kim in view of Han to include the base surface comprising a front edge and an elevator platform comprising a contact surface contoured to extend generally forward from said front edge as taught by Han in order to provide the predictable results of providing support to the user during the use of the device.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (International Publication WO 2006/059889 – APPLICANT CITED ON 08/09/2021 IDS), and further in view of Han (US Patent 7,347,834 – APPLICANT CITED ON 02/25/2021 IDS) as applied to claim 10 above, and further in view of Fuchs et al. (US Patent Application Publication 2018/0063612), hereinafter Fuchs.
Claim 10 is obvious over Kim and Han as indicated above. Regarding claim 13, Kim in view of Han fails to disclose wherein said at least one elevator platform is coupled underneath said base surface via a snap fit. Fuchs discloses an acoustic pillow. Fuchs discloses connecting the pillow top to the base using a friction fit (e.g. Par. [0064]: connecting the pillow body top to the base using a friction fit). 
Kim in view of Han and Fuchs discloses the claimed invention but does not disclose expressly the snap fit.  It would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the system as taught by Kim in view of Han and Fuchs with the fit being a snap fit, because Applicant has not disclosed that using a snap fit provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the friction fit as taught by Kim in view of Han and Fuchs, because it provides the predictable results of combining the two parts and since it appears to be an arbitrary design consideration which fails to patentably distinguish over Kim in view of Han and Fuchs.
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (International Publication WO 2006/059889 – APPLICANT CITED ON 08/09/2021 IDS), and further in view of Han (US Patent 7,347,834 – APPLICANT CITED ON 02/25/2021 IDS) as applied to claim 14 above, and further in view of Kim et al. (US Patent Application Publication 2017/0128307), hereinafter Kim’17.
Claim 14 is obvious over Kim and Han as indicated above. Regarding claim 15, Kim in view of Han fails to disclose wherein said platform contact surface slopes downward and forward from said front edge. Kim’17 discloses a pillow for manipulation therapy. Kim’17 discloses a platform contact surface sloping downwards and forward from the front edge (e.g. Fig. 9: support part 30; Par. [0075]]: “the functional pillow for manipulation therapy according to the exemplary embodiment of the present invention includes…a cervical vertebrae support portion 30 which extends from the occipital region accommodating portion 10 and supports the cervical vertebrae”). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kim in view of Han to include a platform contact surface sloping downwards and forward from the front edge as taught by Kim’17 in order to provide the predictable results of supporting the user’s cervical vertebrae during use. 
Claim 15 is obvious over Kim, Han, and Kim’17 as indicated above. Regarding claim 16, Kim fails to teach wherein said platform contact surface is shaped to cooperate with a curvature of said contact surface to form a substantially smooth, continuous contour. 
Han discloses an apparatus for cervical vertebrae. Han discloses the platform contact surface being shaped to cooperate with a curvature of said contact surface (e.g. Fig. 2: contact surface of platform 40 cooperates with curvature of pillow 50 since the pillow is placed on top of the platform surface). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kim in view of Han and Kim’17 to include the platform contact surface being shaped to cooperate with a curvature of said contact surface as taught by Han in order to provide the predictable results of a device that is comfortable for use. 
However, Kim in view of Han and Kim’17 fails to disclose the cooperation of the platform contact surface with the curvature of the contact surface results in a substantially smooth, continuous contour. Kim’17 discloses a pillow for manipulation therapy. Kim’17 discloses a substantially smooth, continuous contour of the pillow (e.g. Fig. 7: pillow with support part 30 is shown to be a smooth and continuous pillow). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kim in view of Han and Kim’17 to include the pillow having a substantially smooth, continuous contour as taught by Kim’17 in order to provide the predictable results of a device that is comfortable for use.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dixon (US 5,163,194) discloses a cervical pillow with adjustable height.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYA P ANJARIA whose telephone number is (571)272-9083. The examiner can normally be reached M-F: 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHREYA ANJARIA/Examiner, Art Unit 3792                                                                                                                                                                                                        

/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792